Case: 14-41454      Document: 00513213273         Page: 1    Date Filed: 09/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 14-41454                             September 30, 2015
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

WILMER MARTINEZ-MELENDEZ,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:14-CR-503-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Wilmer Martinez-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41454    Document: 00513213273     Page: 2   Date Filed: 09/30/2015


                                 No. 14-41454

Melendez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Martinez-Melendez has filed a response. We have
reviewed counsel’s brief, relevant portions of the record reflected therein, and
Martinez-Melendez’s response.

      We concur with counsel’s assessment that the appeal presents no non-
frivolous issue for appellate review. Accordingly, the motion for leave to with-
draw is GRANTED, counsel is excused from further responsibilities herein,
and the appeal is DISMISSED. See 5TH CIR. R. 42.2. Martinez-Melendez’s
motions for a stay and for the appointment of new counsel are DENIED.




                                       2